Matter of Wingo v Thomas (2021 NY Slip Op 02656)





Matter of Wingo v Thomas


2021 NY Slip Op 02656


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, TROUTMAN, AND BANNISTER, JJ.


392 CAF 19-01876

[*1]IN THE MATTER OF CRYSTAL WINGO, PETITIONER-APPELLANT,
vROMAN THOMAS, RESPONDENT-RESPONDENT. 


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.
REBECCA J. TALMUD, WILLIAMSVILLE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Mary G. Carney, J.), entered April 18, 2019 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition seeking modification of a prior order of custody. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court